Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Green et al. [US 10693956 B1, 2020-06-23], in view of Sadeh et al. [US 20190108353 A1, 2019-04-11].

With respect to claims 1 and 11, Green teaches the claims limitations of a method and system for dynamically modifying social media posts comprising:
receiving, at control circuitry, a first version of a social media post comprising first content (col.2, lines 63-66, via the network interface, from a first user associated with the first group, a first item of content and associated metadata provided in response to the first content request.
Col. 9, lines 17-29, one or more content sharing platforms 106-1, 106-2 . . . 106-N may communicate over the network 101 with the content distribution and secure storage system 100 and the plurality of user devices 102-1 . . . 102-N and 104-1 . . . 104-N. Content may be shared by the content distribution and secure storage system 100 and by user devices 102-1 . . . 102-N and 104-1 . . . 104-N to the content sharing platforms 106-1, 106-2 . . . 106-N. The content sharing platforms 106-1, 106-2 . . . 106-N may transmit posting or action data to the content distribution and secure storage system 100, which enables the content distribution and secure storage system 100 to generate and present analytic data) for presentation to a listing of target users or target user groups (col. 6, lines 59-67, the content requesting entity may organize content received from members (optionally in association with requester-created content) into content asset galleries (e.g., of videos, photographs, text, etc.). The content asset galleries may be organized by subject, content contributor, date, and/or otherwise. The content asset galleries may optionally be automatically updated in real time as new content is received using metadata associated with the new content);
retrieving, using the control circuitry, a plurality of different versions of the social media post, each version of the plurality of different versions of the social media post comprising at least a portion of the first content (col. 6, lines 52-67, the content requesting entity may review the low and/or high resolution versions of the content. The content requesting entity may provide real time feedback to the member that provided the content, specifying any desired content revisions through a messaging interface of the application on the requesting entity device. The feedback may be transmitted to the member device and displayed via the application hosted on the member device. In addition, the content requesting entity may organize content received from members (optionally in association with requester-created content) into content asset galleries (e.g., of videos, photographs, text, etc.). The content asset galleries may be organized by subject, content contributor, date, and/or otherwise. The content asset galleries may optionally be automatically updated in real time as new content is received using metadata associated with the new content), and each version being associated with metadata that identifies a content type, a content quality, an original time stamp and an authenticity (col. 16, line 64- col. 17, line 6, the content metadata may be filtered prior to transmission to the user device based on one or more metadata sharing rules. For example, the metadata sharing rules may filter out the content contributor ID, the content requester, the timestamp, the content item type, the content item category, the approval status, the user provided caption, the title, notes, content quality category, content request text, and/or other metadata. Such filtering may inhibit the transmission of certain content, thereby reducing network utilization);
selecting, using the control circuitry, a second version from the plurality of different versions for presentation to the listing of target users or target user groups (col. 16, lines 59-63, multiple versions of a given content item may be generated via transcoding (from one encoding to a different encoding) and down sampling, and then downloaded to the user device. For example, a high resolution version and thumbnail version may be generated and downloaded to the user device.
Col.12, line 29-col. 13, line 20, the analytic service 218 may analyze various types of data and generate data providing insights into the type of content that is popular, shared, viewed, acted on, as well as insight as to which users or sets of users are popular, sharers, viewers, etc. The types of information may be tracked and reported. The number and types of content requests (e.g., requests for photographs, videos, audio, and/or text content) made to a defined community/group of users…);
modifying, using the control circuitry, the second version based on preferred criteria [e.g. separate galleries for each entity brand] of each target user or target user group to generate one or more modified versions of the social media post for each respective target user [e.g. sub-galleries], wherein each one or more modified versions comprising a number of modifications (col. 9, line 63-col. 10, line 17, the data store 202A may include a galleries data store 222A that may store content. The content may be logically ordered as galleries. A given item of content may be included in more than one gallery (e.g., by storing gallery pointers in the content metadata, or by storing content pointers in the gallery metadata). A given gallery may be associated with and controlled by an entity. For example, a company may have separate galleries for each entity brand. Each brand may have separate galleries for each product in a brand. By way of further example, a sports league may have different galleries for each team, and a team may have galleries for each player and for each game. A given gallery may be organized to include sub-galleries. Thus, there may be a hierarchy of galleries, enabling content to be quickly located and reducing the possibility of the wrong content being inadvertently shared. Content metadata may optionally be stored separately from the content itself. For example, the content may be stored on a cloud-based memory system, and the content metadata may be stored locally or on a different system with a pointer to the corresponding content stored on the cloud-based memory system);
in response to the determining, transmitting, for presentation by the control circuitry, the one or more modified versions of the social media post [e.g. specify which galleries are to be shared with which content sharing platforms] for each respective target user [e.g. communities of users] (col. 10, line 59- col. 11, line 15, the data store 202A may include a routing instructions/rules data store 224A that may store a given entity's instructions as to which galleries are to be shared with which users and/or sets/communities of users. The routing instructions may also specify which galleries are to be shared with which content sharing platforms (e.g., microblogs, social networking platforms, image sharing platforms, and/or the like). The routing instructions may also specify when a gallery (or a gallery update) is to be shared. For example, a routing instruction may specify that a gallery update is to be shared in real time with corresponding sets of users. By way of further example, a routing instruction may specify that a gallery update is to be shared at specific dates and/or times. The routing instructions may also specify in which geographical areas a gallery or gallery update is to be shared. For example, if the gallery relates to an event (e.g., a concert or a fair), optionally the gallery is shared with members that are present and/or live in the geographical area of the event (e.g., the same city, the same zip code, the same state, etc.). For example, a member's geographical area may be determined based on location information expressly provided by the member (e.g., during registration) and/or by location data (e.g., determined based on GPS radio data, cell phone data, WiFi data) provided by the member device).
Green does not teach comparing, using the control circuitry, the number of modifications to a modifying threshold for each target user or target user group;
determining, using the control circuitry, that the number of modifications to the one or more modified versions of the social media post is below the modifying threshold.
Sadeh teaches comparing, using the control circuitry, the number of modifications to a modifying threshold for each target user or target user group [e.g. collecting a subset of users], determining, using the control circuitry, that the number of modifications to the one or more modified versions of the social media post is below the modifying threshold ([0029] applying machine learning techniques and/or statistical analysis techniques directly to settings collected from a population of users (or a subset of users in that population), the present invention relies on post-processing techniques, where settings collected from test subjects are only kept for analysis if data collected about a subject indicates that he or she was truly engaged with their settings (e.g., the user modified a threshold number of settings, or the user at least reviewed his or her settings a threshold number of times, possibly over a given period of time).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Green with determining recommending post based on number of modifications to the post of Sadeh. Such a modification would provide by the personalized privacy assistant in order to collect information about the privacy preferences of the user (Sadeh [0018]).

With respect to dependent claim 2, Green as modified by Sadeh further teaches wherein the comparing the number of modifications comprises: selecting a first version of the social media post (Green, col. 16, lines 59-63, multiple versions of a given content item may be generated via transcoding (from one encoding to a different encoding) and down sampling, and then downloaded to the user device. For example, a high resolution version and thumbnail version may be generated and downloaded to the user device); selecting the one or more modified versions of the social media post (Green, col. 14, lines 49-62, the gallery assignment may be stored in association with the content. At block 308, other metadata may be stored (e.g. extracted and stored) in association with the content. For example, the metadata may include related data provided by the user (e.g., caption, comments, etc.), an identifier of the galleries to which the content has been assigned, a content identifier generated by the content sharing application, an identifier associated with the user, an identifier associated with a requester of the content item, a creation timestamp, a content type indicator, a content category indicator, content resolution data (e.g., in pixels), request text from a request for the content, a content identifier of another content item to which the current content item was uploaded or otherwise provided as a response, and/or other metadata); comparing the first version of the social media post to the one or more modified versions of the social media post to determine the number of modifications; and updating the metadata of the one or more modified versions with the number of modifications based on the comparing [e.g. permission settings and often modify/update a number of these settings] (Saleh [0029-0030] a challenge in building collective privacy preferences for users is that many users are not aware of and/or do not bother to review and configure their permission settings. Accordingly, applying machine learning techniques and/or statistical analysis techniques directly to settings collected from a population of users (or a subset of users in that population) may produce privacy models that are not reflecting people's true privacy preferences. In some embodiments, the present invention relies on post-processing techniques, where settings collected from test subjects are only kept for analysis if data collected about a subject indicates that he or she was truly engaged with their settings (e.g., the user modified a threshold number of settings, or the user at least reviewed his or her settings a threshold number of times, possibly over a given period of time.
The present invention also relies on “privacy nudges” intended to motivate users to review and configure their permission settings and increase the chance that the settings are well aligned with their privacy preferences. Once users have been subjected to a sufficient number of nudges, their permission settings can be collected and analyzed to develop stronger privacy models (both collective and individual privacy models), namely models that are likely to better capture people's privacy preferences when it comes to granting or denying different permissions. Privacy nudges can come in many different forms (e.g. pop-up message informing users of one or more facts that are likely to peak their interest/surprise them, or more generally are likely to motivate them to think more carefully about the ramifications of one or more privacy decisions associated with the configuration of some of their permissions). For instance, prior research has shown that mobile app privacy nudges can lead many users to (re)visit their mobile app permission settings and often modify/update a number of these settings, as they realize that they are not well aligned with their privacy preferences. See Fig. 13).

With respect to dependent claim 3, Green as modified by Sadeh further teaches wherein the comparing the first version of the social media post to the one or more modified versions comprises: extracting one or more identifiers associated with the first version of the social media post, wherein the one or more identifiers associated with the first version comprises a location identifier, an image identifier, a text identifier, and a video identifier (Green, col. 14, lines 49-62, the gallery assignment may be stored in association with the content. At block 308, other metadata may be stored (e.g. extracted and stored) in association with the content. For example, the metadata may include related data provided by the user (e.g., caption, comments, etc.), an identifier of the galleries to which the content has been assigned, a content identifier generated by the content sharing application, an identifier associated with the user, an identifier associated with a requester of the content item, a creation timestamp, a content type indicator, a content category indicator, content resolution data (e.g., in pixels), request text from a request for the content, a content identifier of another content item to which the current content item was uploaded or otherwise provided as a response, and/or other metadata);
extracting one or more identifiers associated with the one or more modified versions of the social media post, wherein the one or more identifiers associated with the one or more modified versions comprises a location identifier, an image identifier, a text identifier, and a video identifier (Green, col. 9, line 63-col. 10, line 17, the data store 202A may include a galleries data store 222A that may store content. The content may be logically ordered as galleries. A given item of content may be included in more than one gallery (e.g., by storing gallery pointers in the content metadata, or by storing content pointers in the gallery metadata). A given gallery may be associated with and controlled by an entity); and
comparing the one or more identifiers associated with the first version against the one or more identifiers associated with the one or more modified versions of the social media post to identify the number of modifications (Saleh [0029-0030] a challenge in building collective privacy preferences for users is that many users are not aware of and/or do not bother to review and configure their permission settings. Accordingly, applying machine learning techniques and/or statistical analysis techniques directly to settings collected from a population of users (or a subset of users in that population) may produce privacy models that are not reflecting people's true privacy preferences. In some embodiments, the present invention relies on post-processing techniques, where settings collected from test subjects are only kept for analysis if data collected about a subject indicates that he or she was truly engaged with their settings (e.g., the user modified a threshold number of settings, or the user at least reviewed his or her settings a threshold number of times, possibly over a given period of time); and in response to identifying, storing the number of modifications (Saleh [0030] the present invention also relies on “privacy nudges” intended to motivate users to review and configure their permission settings and increase the chance that the settings are well aligned with their privacy preferences. Once users have been subjected to a sufficient number of nudges, their permission settings can be collected and analyzed to develop stronger privacy models (both collective and individual privacy models), namely models that are likely to better capture people's privacy preferences when it comes to granting or denying different permissions. Privacy nudges can come in many different forms (e.g. pop-up message informing users of one or more facts that are likely to peak their interest/surprise them, or more generally are likely to motivate them to think more carefully about the ramifications of one or more privacy decisions associated with the configuration of some of their permissions). For instance, prior research has shown that mobile app privacy nudges can lead many users to (re)visit their mobile app permission settings and often modify/update a number of these settings, as they realize that they are not well aligned with their privacy preferences. See Fig. 13).

With respect to dependent claim 4, Green as modified by Sadeh further teaches determining that the number of modifications to the one or more modified versions of the social media post is above the modifying threshold; and revising the one or more modified versions to remove modifications from the one or more modified versions to generate one or more semi-modified versions of the social media post (Saleh [0062] user privacy preference models may be limited to the granting or denying of permissions to different apps. FIG. 14 illustrates an example for two different clusters—Cluster 1 and Cluster 2. The two tables in FIG. 14 show recommendations for people in each cluster, namely preferences common to a significant majority of test subjects assigned to that cluster. Permissions 1, 2 and 3 could be different types of permissions that apps frequently request. In the illustrated example, for apps in a first category (App Category 1), users in Cluster 1 have a sufficiently strong tendency (e.g., above a threshold confidence level, or as determined via some machine learning technique) to grant Permission 1 and deny Permission 3, but there is no strong agreement (or recommendation) for Permission 2. On the other hand, users in Cluster 2 collectively show sufficiently strong agreement on denying Permissions 1, 2 and 3. Thus, if a new user was determined to match most closely with users in Cluster 2, the permissions recommendations for the new user would be to deny Permissions 1, 2 and 3 for apps in App Category 1, and so on as illustrated in FIG. 14. In some models, users could be assigned to multiple clusters. In other models (e.g. collaborative filtering models or other models), recommendations on whether to grant or deny different permissions to different apps or different app categories under different conditions (e.g. different purposes) may be computed directly without having to assign users to clusters. Recommendations may include recommendations to deny or grant a permission to a particular app, or a category of apps; they may include recommendations to prompt the user to configure a setting;…).

With respect to dependent claim 5, Green as modified by Sadeh further teaches determining that the number of modifications to the one or more modified versions of the social media post exceeds the modifying threshold [e.g. above a threshold confidence level]; and deleting the one or more modified versions that exceeds the modifying threshold [e.g. deny Permission 3]; selecting a third version of the plurality of versions of the social media post [e.g. using modified model]; adjusting the preferred criteria associated with each target user or target user groups by reducing modifications to form adjusted preferred criteria [e.g. recommendations on whether to grant or deny different permissions to different apps or different app categories under different conditions (e.g. different purposes)]; and
modifying, using the control circuitry, the third version based on the adjusted preferred criteria of each target user or target user group to generate one or more semi-modified versions of the social media post for each target user or target user group (Saleh [0062] user privacy preference models may be limited to the granting or denying of permissions to different apps. FIG. 14 illustrates an example for two different clusters—Cluster 1 and Cluster 2. The two tables in FIG. 14 show recommendations for people in each cluster, namely preferences common to a significant majority of test subjects assigned to that cluster. Permissions 1, 2 and 3 could be different types of permissions that apps frequently request. In the illustrated example, for apps in a first category (App Category 1), users in Cluster 1 have a sufficiently strong tendency (e.g., above a threshold confidence level, or as determined via some machine learning technique) to grant Permission 1 and deny Permission 3, but there is no strong agreement (or recommendation) for Permission 2. On the other hand, users in Cluster 2 collectively show sufficiently strong agreement on denying Permissions 1, 2 and 3. Thus, if a new user was determined to match most closely with users in Cluster 2, the permissions recommendations for the new user would be to deny Permissions 1, 2 and 3 for apps in App Category 1, and so on as illustrated in FIG. 14. In some models, users could be assigned to multiple clusters. In other models (e.g. collaborative filtering models or other models), recommendations on whether to grant or deny different permissions to different apps or different app categories under different conditions (e.g. different purposes) may be computed directly without having to assign users to clusters. Recommendations may include recommendations to deny or grant a permission to a particular app, or a category of apps; they may include recommendations to prompt the user to configure a setting;…).

With respect to dependent claim 6, Green as modified by Sadeh further teaches wherein the revising the one or more modified versions comprises: retrieving the one or more modified versions of the social media post [e.g. using individual privacy preference model]; identifying one or more unique modifications to the one or more modified versions based on the comparing of the number of modifications (Sadeh [0028] different methods for identifying profiles (e.g., a profile associated with a cluster of like-minded users) that best match a user's preferences and for helping users configure their privacy preferences based on these profiles. Other methods for maintaining and using collective privacy preference models are also disclosed that do not rely on clustering techniques. In general these models can be developed and refined through a number of different machine learning and/or statistical analysis techniques. In various embodiments privacy assistants also develop and refine individual privacy preference models, whether to replace or supplement collective privacy preference models. For instance, collective privacy preference models can be used to recommend an initial set of permission settings to users. In a later phase, information about the particular permission setting recommendations a user accepts, rejects, or modifies as well as additional permission settings a user may select, can be used to develop finer, individual privacy preference models, which in turn can be used to provide users with additional recommendations over time); and
modifying the one or more modified versions by eliminating one or more unique modifications to generate one or more semi-modified versions of the social media post (Sadeh [0029] a challenge in building collective privacy preferences for users is that many users are not aware of and/or do not bother to review and configure their permission settings. Accordingly, applying machine learning techniques and/or statistical analysis techniques directly to settings collected from a population of users (or a subset of users in that population) may produce privacy models that are not reflecting people's true privacy preferences. In some embodiments, the present invention relies on post-processing techniques, where settings collected from test subjects are only kept for analysis if data collected about a subject indicates that he or she was truly engaged with their settings (e.g., the user modified a threshold number of settings, or the user at least reviewed his or her settings a threshold number of times, possibly over a given period of time).

With respect to dependent claim 7, Green as modified by Sadeh further teaches wherein the modifying threshold comprises a maximum number of modifications made to the second version of the social media post (Sadeh [0028] information about the particular permission setting recommendations a user accepts, rejects, or modifies as well as additional permission settings a user may select, can be used to develop finer, individual privacy preference models, which in turn can be used to provide users with additional recommendations over time).

With respect to dependent claim 8, Green as modified by Sadeh further teaches wherein modifying the one or more modified versions of the social media post comprise modifying at least one of a salutation, a closing, an emoji, a displayed object, or a video (Green, col. 6, lines 59-67, , the content requesting entity may organize content received from members (optionally in association with requester-created content) into content asset galleries (e.g., of videos, photographs, text, etc.). The content asset galleries may be organized by subject, content contributor, date, and/or otherwise. The content asset galleries may optionally be automatically updated in real time as new content is received using metadata associated with the new content).

With respect to dependent claim 9, Green as modified by Sadeh further teaches wherein the retrieving the preferred criteria for each target user or target user group comprises: accessing historical communications records stored in a database [e.g. galleries]; identifying one or more recently shared social media posts with the target user or target user group [e.g. shared contents]; and extracting the preferred criteria based on a salutation, a closing, an emoji, a displayed object, or a video from the one or more recently shared social media posts (Green, col. 7, lines 15-30, when new content is added to a gallery, a notification may be automatically transmitted to devices of users with whom the gallery has been shared. Optionally, the notification may include a link to the updated gallery. When a user selects the notification via the user device (e.g., by tapping or clicking on the notification), a content sharing application hosted on the user device may use the link to access the corresponding gallery on the remote secure repository, and then present the gallery, including the new content. Optionally, the gallery content is not stored in non-volatile memory on the user device, and is instead only stored in volatile memory thereby reducing usage of the non-volatile memory. Optionally, rather than sharing entire content galleries, the content requesting entity may share individual items of content with selected members (e.g., on an item by item basis)).

With respect to dependent claim 10, Green as modified by Sadeh further teaches forming a template social media post associated with each target user or target user group based on the one or more recently shared social media posts (Green, col. 20, lines 6-32, the user interface includes a social sharing table including the following columns for a different content item: asset/link (which may display content items or content item links); contributor (which includes a contributor name/identifier); date (date of content creation or upload); action (e.g., the social network platform via which the content item was shared); social events (number of social events relating to the content, such as number of shares, views, likes, plays, etc.); link (a link, such as a URL, to the content), with link edit and content view controls details…).

Regarding claims 12-20; the instant claims recite substantially same limitations as the above rejected claims 2-10 and are therefore rejected under the same prior-art teachings.

Response to Amendment
In response to the 05/02/2022 office action claims 1, 11 and 20 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 01/20/2022 have been considered. 
The arguments regarding the combination of Hamedi, Simpson and Quinn references are mute because the references are not being used in the current office action. The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the amendment is presented herein.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153